Citation Nr: 1046126	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  09-41 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence exists for service 
connection of hypertension. 

2.  Whether new and material evidence exists for service 
connection of a heart murmur. 

3.  Whether new and material evidence exists for service 
connection of a low back disorder. 

4.  Entitlement to service connection of a low back disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to September 
1992.  

This matter is on appeal from a May 2008 rating decision by the 
Phoenix, Arizona, Department of Veterans Affairs (VA) Regional 
Office (RO). 

The Veteran testified before the undersigned in February 2010.  A 
transcript of the hearing is of record. 


FINDINGS OF FACT

1.  In January 2010, prior to the promulgation of a decision in 
the current appeal, the Veteran asked that his claim to reopen a 
claim of service connection for hypertension be withdrawn from 
appellate review.  

2.  In January 2010, prior to the promulgation of a decision in 
the current appeal, the Veteran asked that his claim to reopen a 
claim of service connection of a heart murmur be withdrawn from 
appellate review.  

3.  In April 2000, the RO issued a decision that denied service 
connection for a low back disorder based on the finding that 
there was no current evidence of a chronic disability of the low 
back.  

4.  The evidence added to the record since April 2000, when 
viewed by itself or in the context of the entire record relates 
to unestablished facts necessary to substantiate the claim for 
service connection for a low back disorder.

5.  The Veteran's degenerative joint disease of the lumbar spine 
is causally related to his active service.  


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of a Substantive Appeal with 
respect to the issue of whether new and material evidence exists 
for service connection of hypertension have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 
20.204 (2010).  

2.  The criteria for the withdrawal of a Substantive Appeal with 
respect to the issue of whether new and material evidence exists 
for service connection of a heart murmur have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 
20.204 (2010).  

3.  The April 2000 RO decision that denied the Veteran's claim of 
entitlement to service connection for a low back disorder is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.1103, 
20.1105 (2010).

4.  The evidence received subsequent to the April 2000 RO 
decision is new and material and the requirements to reopen a 
claim of entitlement to service connection for a low back 
disorder have been met.  38 U.S.C.A. §§ 5108, 5103(a), 5103A, 
5107(b), 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156, 3.159 
(2010).

5.  Degenerative joint disease of the lumbar spine was incurred 
in service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

A veteran may withdraw his or her appeal in writing at any time 
before the Board promulgates a final decision.  38 C.F.R. 
§ 20.204 (2010).  When a veteran does so, the withdrawal 
effectively creates a situation in which an allegation of error 
of fact or law no longer exists.  In such an instance, the Board 
does not have jurisdiction to review the appeal, and a dismissal 
is then appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 
38 C.F.R. §§ 20.101, 20.202 (2010).  

In a written statement submitted in January 2010, the Veteran 
asked that his appeals to reopen claims of service connection for 
hypertension and a heart murmur be withdrawn from appellate 
review.  Specifically, he wrote, 

The following medical conditions on appeal are no 
longer of any issue. Please withdraw the two medical 
issues listed: 
1.  hypertension  
2. heart murmur.  
I will continue with the issue on appeal for low back 
pain. 

Later, he confirmed his desire to withdraw these claims at his 
hearing before the Board in February 2010.  See Transcript (T) 
page 2.  In view of his expressed desires, the Board concludes 
that further action with regard to these issues is not 
appropriate.  The Board does not have jurisdiction over the 
withdrawn issues, and, as such, these issues on appeal are 
dismissed.  

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this case, the 
Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and need not be further 
considered.  

New and Material Evidence

The Veteran is claiming service connection for a low back 
disorder, which was initially denied in April 2000 by the RO 
based on the finding that there was no current evidence of a 
chronic disability of the low back.  He was provided a copy of 
the RO's decision and notice of his appellate rights; however, he 
did not appeal and the April 2000 decision became final.  38 
U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 20.1103 (2010).

The Veteran filed to reopen his claim in February 2007 and it was 
subsequently denied in May 2008 for lack of new and material 
evidence.  In June 2008, he responded to the May 2008 decision, 
seeking to "reopen" his claim with additional evidence.  The 
Board will construe the June 2008 communication as a notice of 
disagreement with the May 2008 decision.  The claim was confirmed 
denied in October 2008 for lack of new and material evidence.   

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence has 
been submitted, the claim must be reopened.  Under the relevant 
regulation, "new" evidence is defined as evidence not 
previously submitted to agency decision-makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  However, lay assertions of 
medical causation cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108.  See Moray v. Brown, 5 Vet. App. 211, 
214 (1993).  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
abandonment of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2010).   

VA may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that the 
duty to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 
209 (1999); but see 38 U.S.C.A. § 5103A (eliminates the concept 
of a well-grounded claim).

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, regardless of 
the RO's determination on the question of reopening, the Board 
will determine whether new and material evidence has been 
received and, if so, consider entitlement to service connection 
on the merits.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed 
Cir. 2001); Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996). 

The evidence of record at the time of the initial April 2000 
decision included service treatment records reflecting two low 
back injuries in service and a July 1999 VA examination. 

The evidence added to the record since the April 2000 decision 
consists of private treatment records indicating a relationship 
between a current disorder of the Veteran's low back and service 
as well as a December 2009 VA examination.  As the information 
listed above had not previously been submitted to agency 
decision-makers and is not cumulative or redundant of other 
evidence of record, the evidence is new under 38 C.F.R. 
§ 3.156(a) (2010).  The evidence is also material as it 
establishes the presence of a current disability of the low back 
that may be related to the Veteran's active service.   

Notably, a November 2009 report from Tanque Verde Family Medicine 
indicated that a recent MRI of the lumbosacral spine showed 
moderate left lateral recess stenosis as well as mild to moderate 
left foraminal stenosis.  A December 2009 VA examination 
similarly noted the presence of lumbar degenerative joint disease 
at multiple levels.  Further, the December 2009 letter from the 
private physician, Dr. S., reflected a diagnosis of, and a 
statement indicating a causal connection between the Veteran's 
current low back disorder and his active duty service.  Such 
evidence was not shown at the time of the April 2000 decision.  
Specifically, the private physician recited all of the service 
treatment records regarding low back symptomatology and discussed 
why the current low back disorder was related to service.  Since 
this new evidence relates to unestablished facts necessary to 
substantiate the claim, that of a possible causal connection to 
service, it is material.  

Accordingly, as the evidence is both new and material, the claim 
is reopened.  

Service Connection

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Generally, the evidence must show: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 
Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b) (2010).  
However, continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2010).  Further, service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 1113(b) 
(West 2002); 38 C.F.R. § 3.303(d) (2010). 

The Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As to the first element of Shedden, the record clearly 
establishes the presence of a current disability of the lumbar 
spine.  The Veteran has been diagnosed as having degenerative 
joint disease of the lumbar spine at multiple levels.

	Next, service treatment records reflect a low back injury in June 
1976.  The Veteran sought treatment for low back pain several 
more times following the injury.  In July 1981, he was referred 
to a class for low back care.  At that time, he was instructed as 
to how to care for, and manage, his low back pain with heat and 
exercise.  His separation examination revealed a normal spine.  
Thus, there is sufficient evidence of the incurrence of an in-
service back injury.

As for the third element of Shedden, the Board finds that the 
medical evidence is in equipoise on the issue of whether there is 
a nexus between active duty service and current complaints.  

Weighing in favor of the Veteran's claim are the November 2009 
and December 2009 medical opinions from his private physicians.  
The November 2009 physician indicated that he had reviewed the 
Veteran's service treatment records relating to his in-service 
back injury as well as the therapy that followed.  He noted that 
the specifics of the injury were never indentified.  However, 
noting that the Veteran had been his patient for "many years", 
he stated that it would not be uncommon that the Veteran's 
history of recurrent episodes of back pain were related to that 
initial injury.  He diagnosed the Veteran as having moderate left 
lateral recess stenosis as well as mild to moderate left 
foraminal stenosis.

Similarly, upon consideration of the Veteran's service treatment 
records, as well as many years of treating the Veteran, the 
December 2009 opinion includes the finding that "it is 
reasonable to medically conclude that his present low back 
condition is a result of the injury of 1976 and that the 
resulting condition is chronic, continuous, permanent and is 
likely to continue to produce episodes of progressively more 
severe pain."  He also noted that the Veteran's low back 
disorder "most likely occurred as a result of activities during 
his service in the Military and was evidently already a chronic 
condition of low back pain during his time of service in the 
Military."  The physician reflected that the Veteran had been 
diagnosed with low back pain many times while in service.  
Further, the physician affirmatively noted that he did not find 
any low back injuries other than those incurred in the military.  
	
Weighing against the Veteran's claim are VA examination reports 
dated in July 1999 and December 2009.  The July 1999 VA 
examination report is of limited probative value.  First, the 
examiner merely speculated that an X-ray of the Veteran's lumbar 
spine would be normal.  However, the report of that X-Ray study, 
if it was even conducted, is not presently of record.  Next, the 
examiner provided no opinion or discussion with respect to the 
cause/etiology of the Veteran's complaints of chronic pain and 
stiffness.    

Next, the December 2009 VA examiner determined that the Veteran's 
low back disorder, multilevel disc degeneration, was not due to 
service because it is a common age related condition and there 
was no evidence of a chronic condition on discharge from service.  
The examination included a physical examination of the Veteran, a 
complete review of the claims file, and provided a rationale for 
the opinions it provided.

	The Board finds both the December 2009 VA examination and the 
November and December 2009 private opinions are adequate for 
evaluation purposes.  Specifically, the examiners reviewed the 
Veteran's file, interviewed the Veteran, and conducted physical 
examinations.  There is no indication that the examiners were not 
fully aware of the Veteran's past medical history or that they 
misstated any relevant fact.  Therefore, the Board finds the 
opinions to be probative.

That said, the Board finds no adequate basis to reject the 
competent medical evidence and the private medical opinions of 
record that are favorable to the Veteran.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 
26 (1998).  Indeed, post-service treatment records reflect 
treatment for low back pain beginning in June 2007, at which time 
the Veteran reported having back pain since an injury in service. 

The evidence also includes the Veteran's statements asserting 
continuity of symptoms.  The Board acknowledges that lay evidence 
concerning continuity of symptoms after service, if credible, is 
ultimately competent.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006).  In this case, the Veteran is competent to report 
symptoms because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. 465, 470 
(1994).  He has indicated that he has experienced low back pain 
for many years.  He testified before the Board that he treated 
his back symptoms with heat and exercise rather than seeking 
medical treatment.  Hence, no medical treatment was documented 
between service and June 2007.  In this case, the Board finds 
that the Veteran's reported history of continued symptomatology 
since active service, both competent and credible.

Accordingly, the Board finds the evidence in equipoise and 
resolves doubt in the Veteran's favor.  As such, service 
connection for a low back disorder is granted.  













(CONTINUED NEXT PAGE)



ORDER

The claim of whether new and material evidence exists for service 
connection of hypertension is dismissed without prejudice.  
 
The claim of whether new and material evidence exists for service 
connection of a heart murmur is dismissed without prejudice.  

New and material evidence having been received, the application 
to reopen a claim of entitlement to service connection for a low 
back disorder is granted.    

Service connection for a low back disorder is granted.    



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


